Citation Nr: 1326179	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  07-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Huntington, West Virginia RO in July 2007.  The transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board remanded the Veteran's claim, in part, to provide a VA examination.  The examiner was asked to provide opinions as to whether the Veteran's multiple sclerosis (MS) arose during service or was otherwise causally or etiologically related to the Veteran's military service, whether the Veteran had compensable symptoms of MS within the first seven years after his discharge from active military service, and whether his MS was causally or etiologically related to exposure to herbicides.  The examiner was asked to comment on the statements regarding the Veteran's reported symptoms of falling during service, incoordination, fevers, chills, and sweats during service and after service, and his diagnosis of neuropathy and weakness of the leg in the 1970s.  

The Veteran was provided a VA examination in May 2013.  The Veteran's representative contended that the VA examiner's opinion was inadequate.  The examination report shows that the Veteran stated that his MS was currently in remission.  Even so, the Board notes that the Veteran was treated for MS during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that he believed a patient usually started with visual complaints including blurring vision and diplopia for MS.  The Veteran had no complaints in his service treatment records, but had complaints in 1983, almost 12 years after he got out of the service.  The examiner pointed out that the medical literature did not show that chills with a high fever is a specific sign or symptom of MS.  The examiner also stated that the Veteran had no evidence of left leg weakness on examination.  The examiner noted:  "As per medical literature, sensory modalities usually affected for MS, which our Veteran has on today's examination for left leg below knee."  

The Board finds that the examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner noted that the Veteran did not have left leg weakness on examination in May 2013.  However, as noted by the Veteran, his MS was currently in remission.  Further, the medical evidence shows that the Veteran experienced neuropathy in the 1970s and he reported falls and incoordination, which was not addressed by the examiner.  The examiner did not provide the requested opinion as to whether the Veteran had compensable symptoms of MS within the first seven years after his discharge from active service.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the examiner's opinion did not comply with the Board's April 2013 remand instructions, the Board must remand for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2013 VA examiner, if available, or to another suitably qualified examiner, to provide an addendum opinion to the May 2013 VA examination report.  The examiner should indicate that the claims file was reviewed.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's MS arose during service or is otherwise causally or etiologically related to the Veteran's service.  In providing this opinion, the examiner should address the Veteran's statements regarding his multiple falls during active service, his reported lack of incoordination, and his assertion that he was treated for a higher fever and chills during active service and after service.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the evidence reflects compensable symptoms of MS manifested within 7 years following the Veteran's discharge from service in July 1970.  38 C.F.R. §§ 3.307, 3.309.  In rendering the opinion, the examiner should discuss the Veteran's statements, the lay statements from his mother and ex-wife indicating that the Veteran had high fever and chills upon return from active service, and the medical evidence dated in the 1970s regarding weakness of the lower extremity (diagnosed as neuropathy).  

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's MS is related to his exposure to herbicides.  The examiner should note that a rationale based solely on the fact that MS is not among the list of diseases associated with Agent Orange exposure, under 38 C.F.R. § 3.309(e), is not adequate.  

A complete rationale should be given for any opinion provided.

2.  Thereafter, readjudicate the issue of entitlement to service connection for MS.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


